Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shazi Jiang  on February 22, 2022.

The application has been amended as follows: 
In claim 9, line 1, delete “Claim 7” and substitute therefor --- Claim 14 --- ;
Replace claim 14 with the following:
14.         A method for treating gynoid lipodystrophy comprising administering to a subject in need thereof an effective amount of calcium (hydroxy)phosphate particles in an injectable hydrogel composition and an effective amount of at least one compound capable of reducing local subcutaneous fat in an injectable composition, 
wherein the compound capable of reducing local subcutaneous fat is polidocanol, 

wherein the injectable hydrogel composition comprises the calcium (hydroxy)phosphate particles and at least one polysaccharide, the polysaccharide(s) being crosslinked and/or non-crosslinked, and the calcium (hydroxy)phosphate particles are present in the composition in an amount of about 5 to 45 vol.% and the polysaccharide(s) are present in the composition in an amount of about 0.01-5.0%, 
wherein the injectable composition comprises polidocanol in an amount from about 0.05 wt.% to about 5 wt.%, based on the total weight of the injectable composition,
wherein the calcium (hydroxy)phosphate particles and the at least one compound capable of reducing local subcutaneous fat are the only active ingredients, and 
wherein the calcium (hydroxy)phosphate particles and/or the at least one compound capable of reducing local subcutaneous fat are administered more than once, and the interval between any two consecutive administrations of the calcium (hydroxy)phosphate particles and/or the at least one compound capable of reducing local subcutaneous fat is about 1 week to about 8 weeks.
;
Cancel claim 24;
Cancel claim 28; and 
Cancel claim 31.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches treating gynoid lipodystrophy comprising administering an effective amount of calcium(hydroxy)phosphate particles in an injectable composition and an effective amount of polidocanol in an injectable composition.  However treating gynoid lipodystrophy comprising administering to a subject in need thereof an effective amount of calcium (hydroxy)phosphate particles in an injectable hydrogel composition and an effective amount of at least one compound capable of reducing local subcutaneous fat in an injectable composition, wherein the compound capable of reducing local subcutaneous fat is polidocanol, wherein the treatment comprises local injection of the injectable composition of polidocanol into the subcutis, and sequential local injection of the injectable hydrogel composition of calcium (hydroxy)phosphate particles into the dermis, wherein the injectable hydrogel composition comprises the calcium (hydroxy)phosphate particles and at least one polysaccharide, the polysaccharide(s) being crosslinked and/or non-crosslinked, and the calcium (hydroxy)phosphate particles are present in the composition in an amount of about 5 to 45 vol.% and the polysaccharide(s) are present in the composition in an amount of about 0.01-5.0%, wherein the injectable composition comprises polidocanol in an amount from about 0.05 wt.% to about 5 wt.%, based on the total weight of the injectable composition, wherein the calcium (hydroxy)phosphate particles and the at least one compound capable of reducing local subcutaneous fat are the only active ingredients, and wherein the calcium (hydroxy)phosphate particles and/or the at least one compound capable of reducing local subcutaneous fat are administered more than once, and the interval between any two consecutive administrations of the calcium (hydroxy)phosphate particles and/or the at least one compound .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/H. SARAH PARK/Primary Examiner, Art Unit 1615